ON APPLICATION FOR REHEARING
PER CURIAM
Rhodes recognized early on that its attempt at mass cancellation was improper. Thereafter, Rhodes notified its agent, Worldwide, that all policies would be reinstated excepting eight which would not be reinstated for valid underwriting reasons. The Withers policy was among the eight which were not to be reinstated. This information was conveyed to Worldwide long prior to the fire loss suffered by Withers. Upon receipt of this information, it was Worldwide’s duty to promptly notify Withers and the Thomas Agency that the Withers policy would not be reinstated, thus reaffirming the previous notice of cancellation. Worldwide utterly failed to perform this obligation. Had Worldwide performed its duty, the Lloyds policy would have been cancelled prior to any loss and Withers would have had adequate opportunity to secure other coverage. Under the circumstances, all responsibility for Withers’ loss rests with Worldwide. With this clarification, the application of Worldwide and Mount Hawley is denied.